The only error complained of arises out of the inclusion of an item of $6 in a judgment for nearly $1,000. If it were so that this item was erroneously allowed, that fact would not warrant either the setting aside of the judgment, or, if it so be that a new trial could be avoided by a direction for the correction in judgment, such intervention by this court. The item is too insignificant to claim our attention, and we give it no other attention than to note its insignificance. Deminimis non curat lex is a familiar maxim, frequently applied by us, expressive of a principle not to be ignored by parties in the taking of appeals, or by us upon the *Page 51 
appeal, if ignored by them. Old Saybrook v. Milford,76 Conn. 152, 157, 56 A. 496; Chany v. Hotchkiss,79 Conn. 104, 108, 63 A. 947; Mathews v. Livingston,86 Conn. 263, 272, 85 A. 529.
   There is no error.